Conviction for transporting intoxicating liquor; punishment, two years in the penitentiary.
Officers went to a place where they observed a car sitting out in the street in front of the place where appellant stayed. Appellant was observed coming down the steps and going out of the gate toward said car. After getting outside the gate and before reaching the car he was stopped by the officers. He had two bottles of home brew in his hand. The officers testified that the home brew was intoxicating liquor.
The chief complaint seems directed at the proposition that appellant was not shown by such facts to have been guilty of transporting intoxicating liquor. Under the authorities below referred to we are unable to agree with the contention. See Johnson v. State, 98 Tex.Crim. Rep.; Black v. State,96 Tex. Crim. 56; Lee v. State, 95 Tex.Crim. Rep.; Lamb v. State, 95 Tex.Crim. Rep..
Appellant complains of the refusal of a special charge in which he sought to have the jury told that he could not be convicted if he had not transported the liquor off his own premises. We think the charge inappropriate *Page 323 
and properly refused. One going from his house with intoxicating liquor in his possession, passing through the yard and out the gate toward a waiting car, would be within the scope of many authorities holding that one who has begun a journey in which he is transporting intoxicating liquor, would be guilty of a violation of the law, even though at the time of his arrest he had not yet reached a public road or gotten off his own premises. The case is different from those in which the accused was merely moving liquor from one part of the yard to another or one part of his house to another.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.